Citation Nr: 0701051	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1992 to 
January 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board has recharacterized the veteran's service connection 
claim for depression to be entitlement to service connection 
for an acquired psychiatric disorder to include PTSD.  

In February 2005 the veteran submitted a statement regarding 
default life insurance and the Board hereby refers this 
matter to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon examination for entrance into service, the veteran 
underwent a psychiatric evaluation in October 1992.  The 
examiner noted that the veteran had made a suicide attempt 
two years previously.  After examination, the impression was 
adjustment disorder in adolescence with depression and 
suicide attempt.  The examiner indicated that the depression 
had resolved and that the veteran was not suicidal.  He noted 
that the veteran manifested minor defiance in not complying 
with treatment recommendations and that such problems were 
consistent with the veteran's reported family dysfunction.  
He concluded that she appeared to be a suitable candidate.  
An additional psychiatric consultation resulted in an 
impression of personality trait difficulties.  An addendum to 
the report of medical examination, dated in November 1992, 
indicates that the veteran had psychogenic symptoms secondary 
to personality trait difficulties, but that such was not a 
disorder and the effect was not pathogenic.  

While the veteran's December 2003 VA examination indicated 
that she did not seem to meet the criteria for a PTSD 
diagnosis, a more recent VA medical record, dated in August 
2006, provided diagnosis of PTSD.  The veteran has claimed 
that her claimed psychiatric disorder is due to seeing her 
friend raped in service, whom she identified by name.  
Apparently there was another witness to the rape whom the 
veteran also identified.  Additional development of this 
claim is in order.

In her May 2003 claim and March 2004 notice of disagreement, 
the veteran claimed that she developed fibromyalgia in 1998 
while in the Reserves.  The record is incomplete as regards 
verification of the veteran's Reserve service and personnel 
and medical records pertaining to that service.

Review of the record also suggests that the veteran is in 
receipt of Social Security Administration (SSA) benefits.  As 
such records might contain evidence supportive of the 
veteran's claims, they should be obtained and associated with 
the record.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and evidence 
not of record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA will seek 
to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
her possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise her of the evidence necessary to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The letter should specifically advise the 
veteran that she should provide evidence 
that could help corroborate her PTSD 
stressor statement that she witnessed a 
rape in service, to include statements 
from the other witness and/or victim.  The 
veteran also should be advised to submit 
evidence supporting any other in-service 
stressors that she may claim.  

2.  The RO should obtain a copy of the SSA 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits. Any subsequent disability 
determinations, as well as the records 
upon which those determinations were made, 
should also be requested.  

3.  The RO should contact the veteran and 
ask her to clarify her periods of service 
in the Army Reserves.  The veteran also 
should be asked to specify the locations 
and units where she served.  Afterwards, 
the RO should contact the National 
Personnel Records Center and request all 
of the veteran's personnel records and 
medical records pertaining to her Reserve 
service, to specifically include records 
dated in 1998.  

4.  Upon completion of the above described 
development, if necessary, the following 
VA examinations should be scheduled:

a.)  If and only if there is evidence 
to support any of the veteran's 
claimed stressors, she should be 
afforded a VA psychiatric 
examination.  The claims folder, 
together with any newly obtained 
evidence, should be made available to 
the examiner.  The examiner should be 
informed as to which stressor or 
stressors have been verified.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (DSM-IV), in arriving at 
diagnoses and enumerating the 
specific diagnostic criteria 
satisfied and the specific findings 
meeting the criteria for any disorder 
found.  If PTSD is diagnosed, the 
stressor supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, 
it should be so noted and explained.  
If PTSD is diagnosed, the examiner 
should specify what symptoms are 
related to PTSD as opposed to any 
other psychiatric disorders.  

b.)  If and only if the veteran's 
Reserve records reveal treatment for 
fibromyalgia, she should be afforded 
a VA examination to determine the 
nature and etiology of the claimed 
fibromyalgia.  It is imperative that 
the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and any special test 
findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that any fibromyalgia 
is related to service.  A detailed 
rationale for all opinions expressed 
should be furnished.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



